                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EVERETT KEITH THOMAS                              :          CIVIL ACTION
                                                   :
    v.                                             :          No. 19-90
                                                   :
 CITY OF PHILADELPHIA, et al.                      :

                                         MEMORANDUM
 Juan R. Sánchez, C.J.                                                         February 6, 2020

         Pro se Plaintiff Everett Keith Thomas filed this case alleging Defendants provided him

inadequate medical care in violation of his Eighth Amendment rights. The case has proceeded to

discovery. Thomas, however, has failed to respond to discovery requests from the one remaining

Defendant, Correctional Officer Cole. As a result, Cole moved to dismiss the case for failure to

prosecute. Since Cole filed the motion to dismiss, the Court twice directed Thomas to show cause

why this case should not be dismissed. Thomas has failed to comply. Therefore, the Court will

dismiss this action for failure to prosecute.

BACKGROUND

         On January 7, 2019, Thomas filed this action pursuant to 42 U.S.C. § 1983 against the City

of Philadelphia, Warden Delaney, and Correctional Officer Cole. Thomas alleged Defendants

provided him inadequate medical care by failing to treat an abscess while he was incarcerated at

the Curran-Fromhold Correctional Facility. On July 30, 2019, this Court dismissed Thomas’s

claims against the City and Warden Delaney. As a result, the only remaining claim in this case is

against Cole.

         On September 19, 2019, after Thomas was granted time to file an amended complaint, the

Court entered a case management order. The order set a discovery deadline for December 20, 2019.

Cole sent discovery requests to Thomas at his address listed on the docket on October 1, 2019.
The requests, however, were not delivered because Thomas had been released from custody and

no longer resided at the address listed. Although Thomas was released from custody, he did not

file a change of address with the Court after his release. Therefore, Cole was unable to locate

Thomas or serve him with the discovery requests.

         On October 17, 2019, Cole filed a motion to dismiss for failure to prosecute. On November

4, 2019, in response to Cole’s motion, the Court ordered Thomas to file a change of address with

the Court and to show cause why this case should not be dismissed for failure to prosecute. The

Court also directed the Clerk of Court to mail hard copies of the order and Cole’s motion to Thomas

at three different addresses listed in a change of address Thomas filed nearly a year before his

release. See Order, Nov. 4, 2019, ECF No. 31. The order warned Thomas that his failure to comply

with the order would result in dismissal of the case for failure to prosecute. Thomas did not comply.

         On December 2, 2019, the Court granted Thomas a final extension to file a change of

address and show cause why this case should not be dismissed for failure to prosecute. The Clerk

mailed hard copies of the order and Cole’s motion to Thomas at all addresses listed in the previous

order. The order also warned Thomas that his failure to comply with the order would result in

dismissal of the case for failure to prosecute. To date, Thomas has not complied with this final

order.

DISCUSSION

         Federal Rule of Civil Procedure 41 permits a court to dismiss an action “[i]f the plaintiff

fails to prosecute or to comply with th[e] [Federal Rules of Civil Procedure] or a court order.” Fed.

R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962) (holding Rule 41(b)

does not “abrogate the power of courts, acting on their own initiative, to clear their calendars of

cases that have remained dormant because of the inaction or dilatoriness of the parties seeking



                                                  2
relief”). Ordinarily, before dismissing a case as a sanction for a party’s litigation conduct, a court

is required to evaluate the factors identified by the Third Circuit in Poulis v. State Farm Fire &

Cas. Co.:

       (1) the extent of the party’s personal responsibility; (2) the prejudice to the
       adversary caused by the failure to meet scheduling orders and respond to discovery;
       (3) a history of dilatoriness; (4) whether the conduct of the party or the attorney was
       willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which
       entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim
       or defense.

747 F.2d 863, 868 (3d Cir. 1984) (emphasis omitted). “When a litigant’s conduct makes

adjudication of the case impossible, however, such balancing under Poulis is unnecessary.” Jones

v. N.J. Bar Ass’n, 242 F. App’x 793, 794 (3d Cir. 2007); see also McLaren v. N.J. State Dep’t of

Educ., 462 F. App’x 148, 149 (3d Cir. 2012).

       Thomas has failed to communicate with the Court in any way since June 28, 2019, when

he responded to the City and Warden Delaney’s motion to dismiss. Since then, he has also failed

to respond to Cole’s discovery requests. Cole is unable to conduct discovery and prepare for

dispositive motions or trial. Thomas’s conduct has prevented this case from proceeding and

adjudication of his claims is impossible. Therefore, the Court need not address the Poulis factors.

Even assuming a Poulis analysis is required, four of the six factors weigh in favor of dismissal.

       Throughout the entirety of this action, Thomas proceeded pro se and his failure to update

his change of address or comply with the Court’s orders is attributable only to him. See Briscoe v.

Klaus, 538 F.3d 252, 258–59 (3d Cir. 2008) (“[A] pro se plaintiff is responsible for his failure . . .

to comply with a court’s orders.”). Although Thomas has been released from custody, he has not

provided the Court or Cole with any information regarding how to communicate with him for

purposes of this case. Because this conduct is attributable to Thomas, and not an attorney, this

factor weighs in favor of dismissal. See Warren v. Northampton Cty., No. 16-1089, 2019 WL

                                                  3
588737, at *4 (E.D. Pa. Feb. 12, 2019) (concluding a pro se plaintiff’s personal responsibility for

failure to comply with court orders weighed in favor of dismissal).

        Cole has been prejudiced by Thomas’s failure to prosecute because he is unable to engage

in discovery or prepare for trial in accordance with this Court’s case management order. Without

an updated address for Thomas, Cole is unable to serve his discovery requests upon Thomas. Cole

has not been able to depose Thomas or properly defend himself. At this point, the discovery

deadline has passed, and Cole is unable to prepare a dispositive motion or trial strategy. This

burden qualifies as prejudice to Cole and thus weighs in favor of dismissal. See Ware v. Roadie

Press, Inc., 322 F.3d 218, 222–23 (3d Cir. 2003) (“[T]he burden imposed by impeding a party’s

ability to prepare effectively a full and complete trial strategy is sufficiently prejudicial.”); Warren,

2019 WL 588737, at *4 (finding plaintiff’s failure to submit change of addresses, participate in

discovery, or otherwise communicate with court weighed in favor of dismissal).

        Thomas’s history of dilatoriness includes his failure to comply with two court orders

directing him to file a change of address and show cause why this case should not be dismissed.

Also, Thomas has failed to comply with the local rules of this Court by not filing a change of

address within 14 days of the change. See Local R. Civ. P. 5.1(b). Although the Court has no record

of Thomas’s release from state custody, it appears he was no longer in custody as early as October

1, 2019. See Cole’s Motion to Dismiss, Ex. A (Cole’s attempted service of discovery requests at

Thomas’s address in custody). This history does not evidence Thomas’s desire to proceed with

this action and weighs in favor of dismissal. See Drayton v. Spotts, No. 19-1265, 2019 WL

5167011, at *2 (E.D. Pa. Oct. 15, 2019) (noting plaintiff’s failure to comply with two court

directives indicated a history of dilatoriness weighing in favor of dismissal).




                                                   4
       As to willfulness, Thomas has made numerous filings and responded to this Court’s

previous orders which suggests he is aware of this case and received the Court’s notices when he

was incarcerated. Due to his release from custody, however, the Court can only infer he negligently

failed to notify the Court of his release and change of address. The Court, nonetheless, sent its

notices and orders to several addresses including the addresses of Thomas’s sister and mother.

There is no record of whether Thomas received these notices and acted in bad faith when he did

not respond. This factor therefore weighs against dismissal. See Briscoe, 538 F.3d at 262 (stating

willfulness involves intentional, self-serving behavior that is “characterized as flagrant bad faith”).

       This is not a case in which alternative sanctions such as fines, costs, or attorneys’ fees are

available because Thomas appears pro se and in forma pauperis. Therefore, this factor weighs in

favor of dismissal. See id. at 262–63 (stating alternative sanctions unavailable where plaintiff

proceeded pro se, in forma pauperis, and was incarcerated).

       The remaining factor is neutral; the Court can only determine the merits of Thomas’s

claims through the allegations in his Complaint. Without any discovery, it is unclear whether

Thomas’s claim against Cole would survive summary judgment. This factor thus weighs neither

in favor nor against dismissal. See Drayton, 2019 WL 5167011, at *3 (noting the merits factor was

neutral because based on the complaint the claim was facially meritorious but there was no

evidence of plaintiff’s ability to meet his burden at summary judgment stage).

       Mindful that “not all of the Poulis factors need be satisfied in order to dismiss a complaint,”

Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992), because Thomas’s failure to comply with

the Court’s orders have stalled the adjudication of this case and prejudiced Cole in his preparation

of a defense, the Poulis factors weigh in favor of dismissal.




                                                  5
CONCLUSION

       In sum, Thomas has failed to comply with two of this Court’s orders and has not filed a

change of address with the Court or Cole. Without either action, this case is unable to proceed.

Accordingly, the Court will grant Cole’s motion to dismiss and dismiss this case for failure to

prosecute.



                                                   BY THE COURT:



                                                    /s/ Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.




                                               6
